592 F.2d 281
Thomas HARRISON, Individually and on behalf of all otherssimilarly situated, Plaintiff-Appellant,v.HOUSING AUTHORITY OF the CITY OF COLLEGE PARK et al.,Defendants-Appellees.
No. 78-2144.
United States Court of Appeals,Fifth Circuit.
March 30, 1979.Rehearing and Rehearing En Banc Denied April 30, 1979.

Claudia Tesoro, Myron Kramer, Atlanta, Ga., for plaintiff-appellant.
Nancy Merrill Hunt, College Park, Ga., Virginia A. Bonner, Decatur, Ga., for defendants-appellees.
Before BROWN, Chief Judge, AINSWORTH, Circuit Judge, and CAMPBELL*, District Judge.
PER CURIAM:


1
We affirm on the basis of the District Court's opinion, 445 F.Supp. 356, holding that Thomas Harrison did not, under Georgia law, have a property interest in his continued employment with the City of College Park Housing Authority.  See Bishop v. Wood, 1976, 426 U.S. 341, 96 S.Ct. 2074, 48 L.Ed.2d 684.


2
AFFIRMED.



*
 District Judge of the Northern District of Illinois, sitting by designation